DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18th, 2022 has been entered.
Response to Amendment
In response to the February 18th, 2022 Office action, claims 1, 7-10, 13-16, 18 and 19 were amended and claims 5, 11, 17 and 20 were canceled.  Claims 1-4, 6-10, 12-16, 18 and 19 are currently pending and stand rejected.
This Office action is Non-Final.
Response to Arguments
Applicant's arguments filed May 3rd, 2022 have been fully considered but they are not persuasive.  With additional ample time, the Examiner revisited the cited references and in particular the secondary reference Qiu.
Although different terms are used, the Examiner notes that the requirements for patentability is not an ipsissimis verbis test, i.e., the identification of the same terminology is not required.  As shown below in the 35 USC 103 rejection, the prior art references performs the same functionality which is being claimed.
Upon closer review Qiu appears to at least disclose a plurality of caches in a distributed cache memory, see col. 5, lines 39-46 and Fig. 2, disclosing each of computers 120, 130, 140, 150, 160, 170, 180 can be configured similarly to the computer 110, with a processor, memory, instructions, and data, similar to processor 112, memory 114, instructions 116, and data 118; As an example, computers 110 and 120 may be key registry servers, computers 170 and 180 may be worker computers, computers 130 and 140 may be web servers, and computers 150 and 160 may be client devices; As such, key registry server 110, worker computer 170, web server 130, and databases 10 and 70 may operate at a first data center DC1 (shown in FIG. 2) at a first geographic location, while key registry server 120, worker computer 180, web server 140, and databases 20 and 80 may operate at a second data center DC2 (shown in FIG. 2) at a second geographic location remote from the first geographic location of the first data center; In this regard, the first and second datacenters may be considered a geographically distributed computing system 105 (shown in FIG. 2); Although not shown, the computing system many more datacenters; also, see col. 6, lines 15-24, disclosing an example of a configuration for the distributed joining system 107 is shown in more detail in FIG. 3; In this example, the joining system may further include a cache layer 310 for the primary event stream 320; The cache layer may be configured as one or more cache server computer, again configured similarly to computer 110, with a processor and memory storing instructions and data similar to processor 112, memory 114, instructions 116, and data 118; also, see col. 1, lines 47-52, disclosing when the particular primary event key is included in the short term memory, joining the secondary event with the primary event that is associated with the primary event key in the short term memory and sending the joined primary event and secondary event to a joined event storage system.
The above cited portions suggests that the caches are arranged in a distributed manner.
Accordingly, the Examiner is maintaining the rejection on the previously cited references.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 10 and 16, the claims recites, “…a join operation of the first event data and the second event data at least partially in view of whether the second event data is stored in the first cache of the plurality of caches in the distributed cache memory,” see the final limitation of each of the independent claims.
As presented the claim’s scope are not limited by the claim language since it suggests or makes optional but does not require the steps to be performed.  i.e., the condition must be true for the step to occur, however, if the condition is not true the steps will never complete since it would go into a looped state, therefore, a tangible result would not arise from the claimed steps.
Due to the above, the above the claims are considered indefinite because it is not clear what step is executed when the condition fails.
With respect to claims 2-4, 6-9, 12-15, 18 and 19, are further rejected for being dependents of the above independent claims 1, 10 and 16.
Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, 12-16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,860,586 (‘586). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s claims represent an obvious variant of the ‘586 patent, i.e., the instant claims are encompassed by the ‘586 patent whilst utilizing fewer terminologies and/or concepts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Indeck et al. (US 2009/0287628 A1, also cited on the IDS dated on 11/19/2020) hereinafter “Indeck”, further in view of Qiu et al. (US 9,069,681 B1, also cited on the IDS dated on 11/19/2020) hereinafter “Qiu”.
With respect to claims 1, 10 and 16, the Indeck reference teaches a method, apparatus, and non-transitory computer-readable storage medium [see Abstract, disclosing a method and system for hardware-accelerating various data processing operations in a rule-based decision-making system such as a business rules engine, an event stream processor, and a complex event stream processor], comprising:
a cache memory [see ¶0078, disclosing windowing module 720 preferably implements the ability to declare that certain events within stream 704 are to be cached/persisted in memory for future reference]; and
a stream processing device operatively coupled to the cache memory, the stream processing device to [see ¶0074, disclosing the enriched event stream 608 produced by coprocessor 450 can optionally then be passed along to downstream processing entities which are configured to take additional actions in response to the detected rule condition matches; As noted above, such an action engine 502 can be implemented in either hardware and/or software deployed on the coprocessor 450, a main processor for the system, and/or other processing device]:
perform a join operation of the first event data and the second event data at least partially in view of whether the second event data is stored in the first cache [see ¶0079, disclosing the join/correlation module 730 can then merge these two conceptual streams into a single stream using a join key] of the plurality of caches in the distributed cache memory.  (emphasis added)
Indeck teaches the method, apparatus, and non-transitory computer-readable storage medium, as referenced above.
Indeck did not teach:
determining whether second event data of a second data stream of the plurality of data streams is stored in a first cache of a plurality of caches in a distributed cache memory in accordance with a first key used to process a first event data of a first data stream of the plurality of data streams, the second event data to be joined with the first event data.
However, Qiu teaches determining whether second event data of a second data stream of the plurality of data streams is stored in a first cache [see Abstract and col. 9, lines 15-41, disclosing the system may also receive secondary events, each associated with a primary key. The primary key may be used to identify a primary event in the cache layer. If the primary event is not available in the cache layer, the long term memory may be searched for the primary key] of a plurality of caches in a distributed cache memory in accordance with a first key used to process a first event data of a first data stream of the plurality of data streams [see col. 5, lines 39-46 and Fig. 2, disclosing each of computers 120, 130, 140, 150, 160, 170, 180 can be configured similarly to the computer 110, with a processor, memory, instructions, and data, similar to processor 112, memory 114, instructions 116, and data 118; As an example, computers 110 and 120 may be key registry servers, computers 170 and 180 may be worker computers, computers 130 and 140 may be web servers, and computers 150 and 160 may be client devices; As such, key registry server 110, worker computer 170, web server 130, and databases 10 and 70 may operate at a first data center DC1 (shown in FIG. 2) at a first geographic location, while key registry server 120, worker computer 180, web server 140, and databases 20 and 80 may operate at a second data center DC2 (shown in FIG. 2) at a second geographic location remote from the first geographic location of the first data center; In this regard, the first and second datacenters may be considered a geographically distributed computing system 105 (shown in FIG. 2); Although not shown, the computing system many more datacenters; also, see col. 6, lines 15-24, disclosing an example of a configuration for the distributed joining system 107 is shown in more detail in FIG. 3; In this example, the joining system may further include a cache layer 310 for the primary event stream 320; The cache layer may be configured as one or more cache server computer, again configured similarly to computer 110, with a processor and memory storing instructions and data similar to processor 112, memory 114, instructions 116, and data 118], the second event data to be joined with the first event data [see col. 1, lines 47-52, disclosing when the particular primary event key is included in the short term memory, joining the secondary event with the primary event that is associated with the primary event key in the short term memory and sending the joined primary event and secondary event to a joined event storage system].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the stream processing as taught by Indeck with the stream processor as taught by Qiu.  Doing so would have enhanced Indeck by allowing it to look for and comparing data from the cache first before requesting it from an external source.  An added benefit to the above is that it saves on networking resources, as well as, improve retrieval time since the information is already stored in the cache.
With respect to claim 2, the combination of Indeck and Qiu teaches the method of claim 1, as referenced above.  The combination further teaches wherein receiving the plurality of data streams at the computing device comprises receiving a plurality of analytics events each from a respective client device [Indeck, see ¶0056, disclosing a coprocessor 450 is positioned to receive data that streams into the appliance 200 from a network 420 (via network interface 410). Network 420 preferably comprises an enterprise network (whether LAN or WAN), in which various disparate data sources are located. It should be understood that the data streaming into the appliance 200 through enterprise network 420 can be data that is received by network 420 from external sources such as the Internet or other communication networks. Such incoming data may comprise both structured and unstructured data as appliance 200 can provide beneficial business rules analysis for both].
With respect to claim 3, the combination of Indeck and Qiu teaches the method of claim 1, as referenced above.  The combination further teaches processing the first event data via a first stream processing device of a plurality of stream processing devices of the computing device [Indeck, see ¶0076, disclosing a pipeline 710 (preferably a firmware pipeline deployed in reconfigurable logic) employs a filtering module 700 upstream from the matching module 602. The filtering module 700 is configured select/deselect data within an incoming event stream 600 to generate a reduced event stream 702].
With respect to claim 4, the combination of Indeck and Qiu teaches the method of claim 3, as referenced above.  The combination further teaches processing the second event data of the second data stream via a second stream processing device of the plurality of stream processing devices of the computing device [Indeck, see ¶0076, disclosing a pipeline 710 (preferably a firmware pipeline deployed in reconfigurable logic) employs a filtering module 700 upstream from the matching module 602. The filtering module 700 is configured select/deselect data within an incoming event stream 600 to generate a reduced event stream 702].
With respect to claims 6 and 12, the combination of Indeck and Qiu teaches the method and apparatus of claims 1 and 10, as referenced above.  The combination further teaches performing the join operation at least partially in view of the first key [Indeck, see ¶0079, disclosing it should be understood that the streams being joined can be joined on any of a number of system-defined join keys].
With respect to claims 7 and 13, the combination of Indeck and Qiu teaches the method and apparatus of claims 1 and 10, as referenced above.  The combination further teaches retrieving the second event data from the first cache of the distributed cache memory in accordance with the first key [Qiu, see col. 8, lines 20-26, disclosing the secondary event information is inputted into the joiner tool 340 in order to identify corresponding primary event information; In this regard, the joiner tool may try identifying primary event information using a particular primary key of the secondary event information; In this regard, the joiner tool may first search the cache layer 310 in order to determine whether a particular primary key exists]; and
performing the join operation of the first event data and the second event data at least partially in view of the first key [Qiu, see col. 1, lines 47-52, disclosing when the particular primary event key is included in the short term memory, joining the secondary event with the primary event that is associated with the primary event key in the short term memory and sending the joined primary event and secondary event to a joined event storage system].
With respect to claims 8, 14 and 18, the combination of Indeck and Qiu teaches the method, apparatus, and non-transitory computer-readable storage medium of claims 1, 10 and 16, as referenced above.  The combination does not teach wherein, when the second event data is determined not to be stored in the cache memory, further comprising: storing the first event data in a second cache of the plurality of caches of the distributed cache memory in accordance with the first key.
However, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination to include such features since it would have eliminated performing multiple disk reads of databases to find an event as the system may seek and read at multiple disk offsets and the final event may need sequential reads [Qiu, see col. 8, lines 60-63].  An additional added benefit to the above is that it allows the data to be prepared/cached for subsequent access from future requests. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
With respect to claim 19, the combination of Indeck and Qiu teaches the non-transitory computer-readable storage medium of claim 16, as referenced above.  The combination further teaches further causing the stream processing device to remove the second event data from the first cache memory following the join operation of the first event data and the second event data [see ¶0078, disclosing the windowing module 720 employs some form of a timeout value 726 that is used to decide when events are to be flushed from the cache. The windowing module 720 can be configured to maintain and track different timeout values for each cached event. Optionally, the window (or windows) of events which are maintained as history by the windowing module can be configured to slide over the course of the event stream such that it maintains a history of the most recent k events at any given time using one or more shift registers or the like rather than timeout values].
Even if the cited portion did not teach the required limitation, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination to include such features since it would have allowed the system to free-up space from the cache memory so that space is available for the next event data. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Indeck and Qiu, further in view of Bocharov et al. (US 2011/0083037 A1, also cited on the IDS dated on 11/19/2020) hereinafter “Bocharov”.
With respect to claims 9 and 15, the combination of Indeck and Qiu teaches the method and apparatus of claims 1 and 10, as referenced above.  The combination further teaches performing the join operation within a time interval [Indeck, see ¶0081, disclosing with approximate joins on multiple data streams, it should be noted that because the time dimension of the multiple streams may not exactly align with each other, the value matching of the approximate join may be based on time intervals rather than exact times] corresponding to a latency associated with the first cache of the distributed cache memory [Qiu, see Figs. 2 and 3 and col. 7, lines 47-48, disclosing distributed joining system 107 and the inner components being a cache].  The combination does not explicitly teach the above corresponding to a latency associated with the cache memory.  (emphasis added)
However, Bocharov teaches corresponding to a latency associated with the cache memory [see ¶0042, disclosing if there are multiple streams, then the origin servers 260 merge the stream manifests into a comprehensive client manifest. This allows the client to be selective in which encoding type the client requests without obtaining further information from the origin servers 260. The server provides the manifest to the client using a standard response type that can be cached by existing Internet infrastructure, such as an HTTP response. Because the manifest data may change over time, the server may set a short cache timeout value (e.g., time to live (TTL)) on the manifest response].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the client manifest as taught by Bocharov.  Doing so would have further enhanced the combination since it allows the client to be selective in which encoding type the client requests without obtaining further information from the origin servers [Bocharov, see ¶0042].
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165